Citation Nr: 1207674	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  98-19 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PSTD).


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Esq.


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel





INTRODUCTION

The Veteran served on active duty from October 1988 to April 1989 and from July 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

On her substantive appeal, received at the RO in July 2004, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  In September 2004, she submitted a statement to the RO clarifying that she did not desire a hearing, but instead wanted to proceed with Board review of her appeal.  There are no other outstanding hearing requests of record.  See 38 C.F.R. § 20.702(e) (2011).

In a September 2005 decision, the Board denied the Veteran's claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2007 Order, the Court vacated and remanded the Board's September 2005 decision and implemented the provisions of an April 2007 Joint Motion for Remand (Joint Motion). 

In July 2007, the Board remanded the claim in accordance with the April 2007 Joint Motion.

The Board again denied the Veteran's claim in November 2008 and September 2010 decisions, which the Veteran also appealed to the Court.  These decisions were vacated and remanded by the Court via January 2010 and July 2011 Orders that executed the terms of corresponding Joint Motions. 

The parties to the most recent July 2011 Joint Motion concurred that, upon remand, a Veterans Law Judge other than the signatory to the prior Board decisions should be assigned to review the appeal in light of his explicit refusal to complete the development requested in the January 2010 Joint Motion.  However, only the Chairman of the Board, or the Board's Vice Chairman if such authority has been designated to him by the Chairman, may disqualify a Veterans Law Judge from acting in an appeal.  See 38 U.S.C.A. §§ 512(a), 7102, 7104 (West 2002); see also 38 C.F.R. §§ 19.12(c), 19.14(a) (2011).  In November 2011, the Vice Chairman of the Board construed the parties' arguments as a motion for disqualification of the Veterans Law Judge who authored the prior Board decisions from further participation in the appeal and granted the same.  The appeal was subsequently assigned to the undersigned.  

The issue of entitlement to an effective date earlier than May 13, 2005, for the award of a total disability rating based on individual unemployability (TDIU) as a result of clear and unmistakable error (CUE) in a July 2003 rating decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the Veteran's May 2006 statement; see also page 3 of the November 2008 and September 2010 Board decisions.  Therefore, the Board does not have jurisdiction over that issue, and the matter is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, such action is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Veteran relates her PTSD to a number of stressful events during active service, including a motor vehicle accident in Saudi Arabia caused by a land mine, a rape, constant sexual harassment, shock over the Persian Gulf War and living conditions, and the fact that her supervisor did not authorize her taking leave to see her mother on her deathbed.  In August 2002 and September 2008, she submitted numerous copies of VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, providing further detail on these alleged stressors.  Additionally, in November 2002, she provided the name of a fellow serviceperson injured during the motor vehicle accident.

While the Veteran has supplied sufficient information to allow for the verification of her claimed stressor event involving the motor vehicle accident in Saudi Arabia, no attempt has been made to contact the U.S. Army and Joint Services Records Research Center (JSRRC) for such verification.  Such should be accomplished on remand.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  Moreover, if additional development through JSRRC or some other source serves to verify the Veteran's stressor, she should be afforded a VA psychiatric examination to ascertain the presence of PTSD and its potential relationship to the verified stressor. 

Additionally, because the Veteran's PTSD claim is based in part on her report of an in-service assault, behavior changes in service may constitute corroborating evidence of that claimed stressor.  As evidence of behavior changes, such as deterioration in work performance or transfer requests, might be chronicled in the Veteran's service personnel records, complete copies of these records should be requested and associated with the claims folder on remand.  Id.

Finally, the record reflects that the Veteran receives treatment for PTSD at a VA facility.  The most recent VA treatment records that have been associated with the claims folder are from March 2009.  As VA treatment records are constructively of record, updated records must also be secured and associated with the claims folder.  
Id.; see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records and associate them with her VA claims folder.

2.  Obtain and associate with the claims folder all records from the VA Medical Center in North Little Rock, Arkansas, dated from March 2009 to the present.

3.  Review the file and prepare a summary of the Veteran's claimed account of involvement in a motor vehicle accident in Saudi Arabia around March 1991.  If deemed necessary, the Veteran should be contacted and asked to provide more detail about her whereabouts and stressor.  This summary, together with a copy of the Veteran's DD Form 214, should be sent to the JSRRC.  That agency should be asked to provide any information that might corroborate the Veteran's stressor regarding the aforementioned motor vehicle accident. 

4.  If and only if the information obtained through the JSRRC (or some other source) serves to verify the Veteran's claimed in-service stressor involving a motor vehicle accident, schedule the Veteran for a psychiatric examination to determine the nature and etiology of her claimed PTSD.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should render an opinion as to whether the Veteran has PTSD.  If PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that such is related to the Veteran's verified in-service stressor.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to explain any opinion provided, and to include supporting references to the Veteran's medical record. 
5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim of service connection for PTSD.  If the claim remains denied, issue an appropriate supplemental statement of the case and give the Veteran and her attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




